LOBRANO, Judge,
concurring.
I respectfully concur.
La.R.S. 19:102 specifically states that a municipality may expropriate when such a course is “determined to be necessary for the public interest by the governing authority of the municipality.’’ During oral argument the City urged that the Vieux Carre’ Commission made the determination that the subject property was needed for a park. However, as the majority correctly notes, the City Council is the governing authority of the City. I do not agree that any public body, other than the governing body, can make the determination to expropriate private property.